PER CURIAM.
In this case the Pittsburgh, Cincinnati, Chicago & St. Louis Railway Company brought suit against the Freedom Oil Works Company to recover for alleged storage charges on interstate shipments. The court below entered judgment on a motion for judgment for want of a sufficient affidavit of defense. Thereupon the oil company sued out this writ.
On the argument it became evident that the case was one of far-reaching importance, and this court being, as it was in Paterlini v. Memorial Hospital, 232 Fed. 360, 146 C. C. A. 407, unwilling to pass on the questions involved until, “by the proofs rather than from the uncertain averments of pleadings, we are precisely informed of the facts upon which our judgment should rest,” we follow this course there indicated, namely, without expressing in any way any opinion upon the questions he>re involved, we deem it the exercise of wise discretion to reverse the judgment and allow the proofs to be placed of record before the case is reviewed by this court.